Citation Nr: 0623426	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-31 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from to March 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for PTSD.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In this matter, VA medical records on file document that the 
veteran has been diagnosed with PTSD.  At this time, there is 
no evidence in the file showing the veteran participated in 
combat, such as a combat-related military occupational 
specialty (MOS) or award.  

The veteran asserts that he has PTSD as a result of traumatic 
experiences in service, including combat and non combat 
experiences in Vietnam.  These reportedly included: (1) 
seeing dead civilian bodies rotting in the streets in a 
village east of Da Nang Airport in March 1971; and (2) 
pulling the body of a dead soldier (not American) out of the 
ocean (China Sea) in May 1971.  These stressors could not be 
verified by unit records, since the veteran was unable to 
provide the name of the soldier that was pulled out of the 
ocean.  In addition, the stressor event involving seeing dead 
civilians is not verifiable because civilian events or 
activities ordinarily would not be noted in unit records.  No 
further action will be taken on these allegations.


He also claims exposure to rocket attacks and/or nightly 
bombing at Da Nang Air Force Base where the veteran was 
stationed from October 1970 to October 1971.  Although this 
is the type of event that would be verifiable by official 
records, the veteran has not reported a time frame for these 
incidents, so no further action can be taken at this time.  
It is the veteran's responsibility to provide a 60-day time 
period for the alleged stressors, and until and unless he 
does so, there is nothing further VA can do to research this 
stressor.  

The veteran has, however, reported two stressors with 
sufficient specific information that attempts should be made 
to verify them.

He states he witnessed a fire burn down a barracks at Da Nang 
Air Force Base in the middle of the night in September 1971 
which caused ammunition to be set off.  Since a barracks fire 
may be reported in unit records, and the veteran has provided 
a specific time period, VA should try to verify this 
stressor.  The veteran also claims that he discovered the 
body of a Warrant Officer who had committed suicide in the 
barracks at Da Nang Air Force Base in late October or 
November 1970.  Although he was unable to provide the name of 
the Warrant Officer who committed suicide, he indicated in a 
December 2003 statement that this individual was the only 
warrant officer assigned to his unit.  Presumably if this 
were true, unit records may report this incident.  Therefore, 
attempts should also be made to verify this.

The veteran testified that he is receiving disability 
benefits from the Social Security Administration (SSA) based, 
in part, on PTSD.  Although these records may not provide any 
additional information concerning his stressors, VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Therefore, attempts should be made to obtain these records.


Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  The AMC should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors: (a) witnessing a 
fire burn down a barracks on Da Nang Air 
Force Base in the middle of the night in 
September 1971 causing ammunition to 
explode or go off, and (b) the suicide of 
a warrant officer assigned to his unit in 
late October 1970 or November 1970.  He 
served with "HHD 12th Signal Group 
USARPAC-RVN."  

3.  After obtaining the above evidence, 
to the extent available, if, and only if, 
it is determined that the veteran 
participated in combat, or that verified 
stressors exist, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
examination.  The examiner should 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include PTSD.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folder must be made available to the 
examiner for review.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


